212 P.3d 447 (2006)
2006 OK 60
In re: Initiative Petition No. 379, State Question No. 726.
No. 102,999.
Supreme Court of Oklahoma.
September 8, 2006.

ORDER
¶ 1 On August 31, 2006, the Court issued an order in the above styled and numbered cause determining that:
1) The cause failed for numerical insufficiency of signers;
2) The evidence supported substantial illegal participation of out-of-state circulators. Title 34 O.S.2001 § 3.1; the Okla. Const, art. 3, § 1;
3) Denying oral argument; and
4) Providing that an official opinion would follow.
¶ 2 The Court notes that the Attorney General has been granted amicus curiae status in the cause. Therefore, the Attorney General is invited to file a brief on the issues outlined within ten (10) days of the date of this order.